Order denying plaintiff’s motion to open his default and extend time for the payment of costs awarded to the defendant in another action reversed upon the law and the facts, without costs, the motion to open the default granted and time extended upon condition that the said costs be paid within ten days from the entry of the order herein. We are of the opinion that the motion should be granted in the interest of justice. Defendant may answer within ten days after payment by the plaintiff. If the costs be not paid as herein provided, the order is affirmed, with ten dollars costs and disbursements. Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ., concur.